Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.         


  Non Final Rejection 
The Status of Claims:
Claim 1 is pending. 
Claim 1 is rejected. 

DETAILED ACTION
1. 	Claim 1 is under consideration in this Office Action.
 					       Priority
2.	It is noted that this application is a continuation of 17/006,719 08/28/2020 ABN
, which is a continuation of 16/780,812 02/03/2020 , which is a continuation of16/524,263 ,which  is a continuation of 16/263,568(08/01/31/2019), which is a continuation of 16/053,006(08/02/2018), which is a continuation of 15/927,902(0/21/2018)(ABN) which is a continuation of 15/374,281(12/09/2016)(US 9,957,246), which is a continuation of 14/620,016(02/11/2015), which is a division of 13/555,741 (07/23/2012)(US 8,980,942) which is division of 12/326,036(12/01/2008)(US 8,227,627), which claims benefit of 60/991,555 (11/30/2007) and claims benefit of 61/037,568(03/18/2008). 
 
    Drawings
3.         The drawings filed on 11/24/2021 are reviewed by the examiner. 
        IDS
4.          None.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,980,942. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the a close relationship of the scope of the invention between them. 

The claim 1 of U.S. Patent No. 8,980,942i does disclose the following claim 1:

    PNG
    media_image1.png
    202
    309
    media_image1.png
    Greyscale



, whereas the instant claim 1 does disclose the following as shown below:

    PNG
    media_image2.png
    261
    556
    media_image2.png
    Greyscale
     

However, the instant claims differ from the U.S. Patent No. 8,980,942 in that the  scope of the claimed compound with respect to the ester group is broader than that of the U.S. Patent No. with  respect to the amino ester group.

Even so, the speciation does disclose that R1 is an ester in Formula I (see col. 6, line 64). From this, it seems reasonable that the limitation of R1 being an ester in Formula I can be incorporated into the claim 1. Moreover, such a limitation can be anticipated; there is very little difference as to the patentable distinction. So, it would have been obvious to the skilled artisan to be motivated to add that limitation of R1 being an ester to the claim in order to broaden up the scope of the claimed method.. This is because the skilled artisan in the art would expect such a manipulation to be feasible and successful as guidance shown in the application.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


6.	Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated clearly by  ElSoholy (US 4,933,363) .
	ElSoholy discloses the compounds of the formula in the followings : 

    PNG
    media_image3.png
    70
    621
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    484
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    84
    621
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    29
    91
    media_image6.png
    Greyscale
 (see col. 2, lines 30-40 and 50-53).
These are identical with claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        
10/20/2022